Citation Nr: 1640430	
Decision Date: 10/12/16    Archive Date: 10/27/16

DOCKET NO.  09-45 612	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania


THE ISSUE

Whether the Veteran is competent to handle disbursement of VA funds.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel



INTRODUCTION

The Veteran served on active duty from January 1966 to December 1969.

This matter comes before the Board of Veterans' Appeals (Board) from a June 2009 RO decision which determined the Veteran was not competent to handle the disbursement of VA funds.  The Board remanded the appeal for further evidentiary development in July 2013 and again in March 2016.  Such development has been fully accomplished and the appeal has been returned to the Board.


FINDING OF FACT

It is shown by clear and convincing medical evidence that the Veteran lacks the mental capacity to contract or manage his own affairs, including the disbursement of funds, without limitation.


CONCLUSION OF LAW

The Veteran is not competent to handle disbursement of VA funds.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5502 (West 2014); 38 C.F.R. §§ 3.102 , 3.159, 3.353 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to notify and assist

VA generally has a duty to provide notification to the Veteran with respect to establishing entitlement to benefits, and a duty to assist with development of evidence under the provisions of 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

Arguably, the usual notice provisions above do not apply to determinations of incompetency and competency.  Rather, these provisions apply to "claims" for benefits and in the present case, there does not appear to be a claim for benefits.  There is no question that the Veteran is entitled to the VA nonservice-connected pension benefits he receives predicated upon his well-defined incapacitating mental illness.  The sole question is his competency to handle those VA benefits.  Congress has charged VA to consider the interests of a benefit recipient when making payments.  38 U.S.C.A. § 5502.  Again, the question does not involve entitlement to benefits, but rather the manner those benefits will be paid.  As such, the Veteran in this case is not a claimant for benefits and the provisions of 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159 (b) are not applicable.

Nevertheless, the Board notes that the Veteran has received appropriate notice regarding his appeal throughout.  He was provided with notice of the VA's proposed declaration of incompetency in December 2006.  In May 2007, he was provided with a letter which explained the VA's decision to declare him incompetent, the process for challenging this decision, and also the information that he is permanently prevented from purchasing or redeeming a firearm based upon this determination.  Since the May 2007 determination, he has been provided with regular updates regarding the appointment of a fiduciary, to include all pertinent contact information and information as to how his appointed fiduciary is managing his monthly budget.

VA also has a duty to assist a Veteran in the development of the claim.  This duty includes assisting in the procurement of service treatment records and other pertinent records, and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all necessary development as to the issue decided herein has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains relevant VA medical treatment records, an informed VA medical opinion, financial documents related to the appointment of a fiduciary and the fiduciary's management of the Veteran's funds, and the Veteran's own contentions.  Following the Board's prior remands, additional pertinent medical evidence has been received and reviewed.  The Social Security Administration has certified that all medical records pertaining to the Veteran collected by that Administration have been destroyed.  

As such, the Board finds that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the claim and no further assistance to develop evidence is required.
Analysis

Under VA regulations, a mentally incompetent person is one who, because of injury or disease, lacks the mental capacity to contract or to manage his or her own affairs, including disbursement of funds without limitation.  38 C.F.R. § 3.353(a).

Unless the medical evidence is clear, convincing, and leaves no doubt as to the person's incompetency, the rating agency will not make a determination of incompetency without a definite expression regarding the question by the responsible medical authorities.  Determinations as to incompetency should be based upon all evidence of record, and there should be a consistent relationship between the percentage of disability, facts relating to commitment or hospitalization, and the holding of incompetency.  38 C.F.R. § 3.353(c).  

Moreover, there is a presumption in favor of competency, and where reasonable doubt arises regarding a beneficiary's mental capacity to contract or to manage his affairs, including the disbursement of funds without limitation, such doubt will be resolved in favor of competency.  38 C.F.R. §§ 3.102, 3.353(d).  

The Veteran has been deemed incompetent since April 2007.  The current appeal arises from a September 2008 request that the VA reverse the determination of incompetency.  He continues to challenge this status.  However, none of the evidence dated during this time period tends to support the Veteran's assertions.  Because there really is no doubt that the Veteran requires assistance managing his financial affairs on account of the severity of his mental illness, and his lack of insight into his disability, the Board holds that the evidence is clear and convincing that the incompetency status is warranted.  

The report of a December 2008 VA examination reflects the Veteran has a mixed type of schizophrenic disorder.  The examiner performed an extensive review of the Veteran's medical records, noting that he had a long history of involuntary commitments due to medication noncompliance.  His care providers had tried multiple methods to convince him of the necessity of pharmacological therapy in his case, to include long-acting injectable medication, which required fewer doses, and home health visits.  The Veteran, however, was not welcoming to the home care team and the home visits were discontinued due to the Veteran's "hostility towards the treatment team."  Upon mental status examination, the Veteran was oriented to person, place, and time.  He was a very poor historian in terms of timelines, and he was evasive about dates of hospitalization and tended to minimize his psychiatric treatment, hospitalizations, and symptoms.  He also had difficulty with short-term memory upon testing.  The examiner concluded that although the Veteran did not appear to be acutely psychotic, he was clearly paranoid and delusional regarding his medications and psychiatric treatment.  The examiner also concluded that the Veteran was lacking in insight and had impaired judgment.  For these reasons, but especially due to the Veteran's cycle of refusing medication and then being involuntarily hospitalized, with no understanding of the relationship between the two or his schizophrenic disease in general, the examiner deemed that the Veteran remained incompetent to manage his funds.  

A September 2013 VA mental health examination yielded the following analysis:  

Consistent with the 2008 [VA] examination, the Veteran is not competent to independently manage his financial affairs due to his persistent and chronic mental illness that requires repeat involuntary psychiatric hospitalizations.  The Veteran has poor insight into his psychiatric illness, continues to refuse any treatment, and has poor judgement.  In fact, the Veteran's inpatient providers have expressed concern for the possible need of supervised living and possible guardianship due to repeated poor judgement, recurrent psychotic episodes, and multiple involuntary hospitalizations.  The Veteran does have some history of loaning money to others without ever collecting on those funds.  There is also concern based on his poor performance on a cognitive screening measure.  Although [the Veteran] has a basic understanding of his finances, his uncontrolled psychiatric illness prevents him from being able to consistently appreciate and reason through financial matters due to repeated psychotic episodes.  

The same examiner provided an addendum to this opinion later in the same month:  

The Veteran is incompetent to independently manage his funds due directly to his uncontrolled schizoaffective disorder which results in poor judgement, psychosis, and repeated involuntary hospitalizations.  He is considered totally and permanently disabled and has been hospitalized due to psychosis, and repeated involuntary hospitalizations.  He is considered totally and permanently disabled and has been hospitalized due to psychosis at least four times since the previous [VA] examination.  [The Veteran] is not competent to manage his own financial affairs.

In 2015, the Veteran was moved into a Personal Care Home, where he receives a "moderate" level of care.

The report of a May 2015 VA examination conducted for the purpose of determining whether the Veteran requires aid and attendance to conduct activities of daily living also includes the examiner's endorsement that the Veteran is unable to manage funds.

Reports reflecting a December 2015 hospitalization reflect that the Veteran has limited insight into his schizophrenia and also into his diabetes, as he continued to refuse prescription medication for both diseases.

Review of the Veteran's financial documents reflects that the VA's fiduciary appears to be maintaining a healthy overview of the Veteran's monthly budget, approving necessary expenditures, and maintaining a balance of approximately $2,000 in the Veteran's savings account.  

Upon careful and comprehensive review of the Veteran's appeal, the Board can only agree with the expert medical opinions in the file.  The Veteran's own correspondence reflects his lack of stability with some letters being entirely florid including content that lacks contact with reality, even to a non-medical eye.  

In summary, the medical evidence over eight years in this case is clear, convincing, and leaves no doubt to be resolved as to the Veteran's incompetency.  There is no doubt to be resolved in the Veteran's favor.  As long as the Veteran continues to engage in this cycle of refusing medication until he requires involuntary hospitalization, we cannot find that he is manifesting good judgment in the management of his life and his disability, let alone in the management of the VA's payments to him.  


ORDER

The Veteran is not competent to handle disbursement of VA funds.




____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


